IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1834
                               Filed July 16, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

REX DEAN MCDERMOTT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Jeffrey L. Larson,

Judge.



      Rex McDermott appeals his sentence to one count of domestic abuse

assault by strangulation causing bodily injury. AFFIRMED.



      Sean P. Spellman of Spellman Law, P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Sheryl A. Soich, Assistant Attorney

General, and Daniel Feistner, County Attorney, for appellee.



      Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                         2


VOGEL, P.J.

         Rex McDermott appeals his sentence to one count of domestic abuse

assault by strangulation causing bodily injury, asserting the district court abused

its discretion in sentencing him to a period of incarceration not to exceed five

years.     Because we conclude the district court properly considered the

appropriate factors when sentencing McDermott, we affirm.

         This case arises from an incident on October 13, 2012, in which

McDermott strangled his wife, Beth McDermott, and shoved her head in a bucket

containing diesel fuel. The State filed a trial information, and later an amended

trial information, charging McDermott with willful injury, in violation of Iowa Code

section 708.4(2) (2011); domestic abuse assault, in violation of Iowa Code

sections 236.2, 708.1(1), and 708.2A(2)(b); and domestic abuse assault by

strangulation causing bodily injury, in violation of Iowa Code section 708.2A(5).

McDermott pleaded guilty to the domestic-abuse-assault-by-strangulation charge

on September 23, 2013.

         A sentencing hearing was held on November 12, 2013, at which Chase

Roller, who prepared the presentence investigation report, and Beth testified. It

was established McDermott suffered from bipolar disorder and alcohol

dependence. Beth’s letter described how McDermott planned ahead to harm her

and how she questioned whether he would attack again. Several letters were

also submitted to the court on behalf of McDermott, describing his good

character, service to the community, devotion to his family, and how this act was

completely “out of character.”       After hearing the testimony, McDermott’s

statements, and the arguments of the parties, the district court sentenced
                                         3


McDermott to a period of incarceration not to exceed five years, declining to

suspend the sentence. McDermott appeals, claiming the court did not properly

consider factors such as McDermott’s lack of criminal history, the maximum

opportunity for rehabilitation, or considerations relating to the protection of the

community, given McDermott’s mental health issues and the availability of

treatment.

      We review sentencing decisions for an abuse of discretion.            State v.

Evans, 672 N.W.2d 328, 331 (Iowa 2003). An abuse of discretion is only found

when the court exercises its discretion on grounds clearly untenable or to an

extent clearly unreasonable. Id. “Sentencing decisions are cloaked with a strong

presumption in their favor. A sentence will not be upset on appellate review

unless the defendant demonstrates an abuse of trial court discretion or a defect

in the sentencing procedure, such as trial court consideration of impermissible

factors.” State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000).

      The district court set forth the following reasons for imposing the five-year

sentence:

             Mr. McDermott, I’ve read and considered all the letters that
      have been submitted in your support as well as what you’ve told
      me. I understand that you have a substance abuse and a mental
      health issue that you’ve been battling with. I note that’s been an
      ongoing issue for several years. I also considered the fact that
      you’ve been in and out of several treatment programs, normally
      walking out of them on your own.
             I would like to think that this horrific incident that was very
      violent would be a wake-up call for you and motivate you to stay
      with your treatment programs that you’re currently taking part in,
      but I have no way of guaranteeing to your wife or to the community
      that that’s going to happen. That’s a risk that I’m not willing to take.
      For that reason, I’m not going to suspend the sentence.
                                          4


              This was a terribly violent offense that caused injury to your
       wife, one that you have talked about and threatened to commit and
       that you did, and you knew it was wrong at the time.
              Like I said, I think—I would like to think that this is enough of
       a wake-up call to prevent this from happening again and to prevent
       you from walking away and stopping your voluntary treatment
       programs, but I can’t make that guarantee to the community or to
       your wife; and for that reason, I think a five-year imprisonment is an
       appropriate one under the circumstances, and a suspended
       sentence is not appropriate.
              I understand your—the argument that your counsel and
       experts provided concerning the treatment that will be available to
       you through the Department of Corrections and that it is undisputed
       that that’s not the best treatment that you’re going to get; you’ll get
       better treatment where you’re at or through some private resource.
       But that’s not the only reason for my sentence, and it’s not just to
       get you the treatment you needed. It’s also to protect the
       community, and you’re also being punished for what you did.

       We find no abuse of discretion in this decision. The court acknowledged

McDermott’s many letters of support and considered the appropriate factors,

including the nature of the crime, the potential for rehabilitation, as well as

McDermott’s mental health and substance abuse issues. See State v. August,

589 N.W.2d 740, 744 (Iowa 1999) (noting that the nature of the offense, the

attendant circumstances, and the defendant’s age, character, propensities, and

chances for reform are the “minimal essential factors” to be considered by the

sentencing judge). Consequently, we affirm the sentence pursuant to Iowa Rule

of Court 21.26(1)(a), (d), and (e).

       McDermott also requests that any ineffective-assistance-of-counsel claims

be preserved for potential future postconviction relief proceedings. However, no

specific preservation of claims is necessary, given any potential claims are

deemed preserved under Iowa Code section 814.7(1) (2013).

       AFFIRMED.